PER CURIAM.
Timothy W. Rasmussen appeals from the judgment of the Circuit Court of St. Louis County, denying his motion to modify his child support obligation to Deborah A. Bockey, f/k/a Deborah A. Rasmussen. We have reviewed the briefs of the parties and the record on appeal, and we find the circuit court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2018).